DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5-7, 9-21, and 24-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hindy et al. (US 2022/0140981 A1) hereinafter Hindy.

Regarding claims 1, 20, 29, and 30 – Hindy discloses transmitting, to a network entity, a resource sharing capability of the UE to share a channel measurement resource for both a joint transmission hypothesis and a single transmission hypothesis, refer to Figures 10, 11, and paragraphs [0004], [0005], [0041], [0042], [0049], [0052], [0063], [0069], [0070], [0116], [0131], [0141], [0151], [0164], [0177], and claim 1.
receiving, based at least in part on transmitting the resource sharing capability of the UE, a configuration message indicating a first channel measurement resource that is associated with a first transmission configuration indicator state and that is configured for a first joint transmission hypothesis, refer to Figures 10, 11, and paragraphs [0006], [0007], [0042], [0063], [0065], [0132], [0142], and claim 2. 
obtaining a channel measurement for both the first joint transmission hypothesis and a first single transmission hypothesis using the first channel measurement resource based at least in part on the configuration message, refer to Figures 10, 11, and paragraphs [0061] to [0065], [0069].
Regarding claims 2 and 21 – Hindy discloses receiving a second configuration message that enables single transmission hypotheses for the plurality of channel measurement resources on an individual basis, refer to paragraphs [0144], [0154], [0167], [0180], and claim 4.
Regarding claim 5 – Hindy discloses the resource sharing capability applies to a frequency range supported by the UE, refer to paragraphs [0059], [0060], [0116] to [0118].
Regarding claims 6 and 24 – Hindy discloses transmitting, to the network entity, a channel state information report for the first joint transmission hypothesis or for the first single transmission hypothesis, the channel state information report based at least in part on the channel measurement obtained using the first channel measurement resource, refer to paragraphs [0057], [0061] to [0065], [0069] to [0071], [0074], [0078].
Regarding claim 7 – Hindy discloses determining that the UE supports simultaneous multi-beam reception; and determining the resource sharing capability of the UE based at least in part on the UE supporting a simultaneous multi-beam reception capability, refer to paragraphs [0060], [0117], [0118], [0120], [0123] to [0125].
Regarding claim 9 – Hindy discloses determining the resource sharing capability of the UE based at least in part on a channel state information reporting capability of the UE, refer to paragraphs [0057], [0061] to [0067], [0069] to [0071], [0073] to [0075].
Regarding claims 10 and 25 – Hindy discloses transmitting a second resource sharing capability of the UE to use the first channel measurement resource for multiple joint transmission hypotheses, refer to paragraphs [0006], [0007], [0041], [0042], [0049], [0052], [0054], [0060], [0129], [0131], [0132], [0142].
Regarding claims 11 and 26 – Hindy discloses transmitting a quantity of transmission hypotheses for which the UE is capable of using the first channel measurement resource, refer to paragraphs [0067], [0078], [0079], [0085], [0089], [0093], [0113], [0138], and claim 12.
Regarding claims 12 and 27 – Hindy discloses transmitting, to the network entity based at least in part on the resource sharing capability of the UE, a second resource sharing capability of the UE to share at least one of processing unit occupation, resource occupation, or port occupation between the first joint transmission hypothesis and the first single transmission hypothesis, refer to paragraphs [0118], [0119], [0122], [0125], [0126].
Regarding claim 13 – Hindy discloses determining the second resource sharing capability of the UE based at least in part on the first joint transmission hypothesis and the first single transmission hypothesis being configured to share one or more resources for interference measurements, refer to paragraph [0060].
Regarding claim 14 – Hindy discloses determining the second resource sharing capability of the UE based at least in part on a technique used by the UE to determine a first precoding matrix indicator, (PMI) for the first joint transmission hypothesis and a second PMI for the first joint transmission hypothesis, refer to paragraphs [0053], [0078] to [0081], [0083] to [0085], [0089], [0090], [0093], [0094].
Regarding claim 15 – Hindy discloses separately determining a first precoding matrix indicator (PMI) for the first joint transmission hypothesis and a second PMI for the first joint transmission hypothesis, wherein the second capability of the UE is based at least in part on separately determining the first PMI and the second PMI, refer to paragraphs [0078] to [0081], [0083] to [0086].
Regarding claim 16 – Hindy discloses determining a first precoding matrix indicator (PMI) for the first joint transmission hypothesis based at least in part on a second PMI for the first joint transmission hypothesis, wherein the second resource sharing capability of the UE is based at least in part on determining the first PMI based at least in part on the second PMI, refer to paragraphs [0092], [0093], [0113].
Regarding claim 17 – Hindy discloses jointly determining a first precoding matrix indicator (PMI) for the first joint transmission hypothesis and a second PMI for the first joint transmission hypothesis, wherein the second resource sharing capability of the UE is based at least in part on jointly determining the first PMI and the second PMI, refer to paragraphs [0088] to [0090], [0092] to [0094].
Regarding claim 18 – Hindy discloses determining, based at least in part on the configuration message, a second channel measurement resource configured for the first joint transmission hypothesis and a second single transmission hypothesis, wherein the second resource sharing capability applies to the first channel measurement resource or the second channel measurement resource, refer to paragraphs [0144], [0151], [0154].
Regarding claims 19 and 28 - Hindy discloses determining, based at least in part on the configuration message, that the first channel measurement resource is configured for a second joint transmission hypothesis; and transmitting, to the network entity, a second resource sharing capability of the UE to share at least one of processing unit occupation, resource occupation, or port occupation between the first joint transmission hypothesis and the second joint transmission hypothesis, refer to [0054], [0062], [0118], [0119], [0122], [0125], [0126].

Allowable Subject Matter

Claims 3, 4, 8, 22, and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments

Applicant's arguments filed 10/11/22 have been fully considered but they are not persuasive. 
The applicants argue on page 11 of the response that Hindy (US 2022/0140981 A1) does not disclose “transmitting, to a network entity, a resource sharing capability of the UE to share a channel measurement resource for both a joint transmission hypothesis and a single transmission hypothesis,”. The examiner respectfully disagrees.
Figure 2 of the application and the specification paragraph [0005] states “A user equipment (UE) may determine whether the UE is capable of sharing a channel measurement resource between multiple hypotheses and transmit an indication of the UE’s capability to a base station.”
Figure 5 of the reference and paragraph [0063] of the reference states “In a second embodiment of the first set of embodiments, a UE configured with multi-TRP transmission may be configured with a CSI reporting setting CSI-ReportConfig that includes a higher-layer parameter (e.g., CMRsharing) that configures the UE with multi-TRP transmission with shared channel measurement resources (“CMRs”) for single-TRP and multi-TRP transmission hypotheses. An example ASN.1 code that corresponds to such CSI-ReportConfig reporting setting IE is provided in FIG. 5 with a higher-layer parameter that triggers multi-TRP based CSI reporting. Specifically, FIG. 5 is a schematic block diagram illustrating a second embodiment of ASN.1 code 500 for a CSI-ReportConfig reporting setting IE with multi-TRP transmission indication.”
Claims 1, 20, 29, and 30 read on Hindy, Figure 5 and paragraph [0063] as stated above disclose all the elements.

The applicants argue on page 12 of the response that Hindy (US 2022/0140981 A1) does not disclose “There is no indication in Hindy of the UE transmitting “a resources sharing capability,”  where “the resources sharing capability applies to a frequency range supported by the UE,” as recited in amended dependent claim 5. Thus, Hindy does not disclose the features of amended dependent claim 5”. The examiner respectfully disagrees.
The reference, Hindy, paragraphs [0116] to [0118] discloses a receiver which receives frequencies in three ranges FR1 – lower than 6 GHz, FR2 – higher than 6 GHz, and FR3- mmWave and providing hypothesis channel measurement resources (CMRs) groups. 
Claim 5 reads on Hindy, paragraphs [0116] to [0018] disclose all the elements as stated above.

The examiner believes the rejection to be reasonable and therefore this action is made final. If the applicants feel a telephone interview will advance prosecution please call the examiner.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Negus et al. (US 2017/0311307 A1) discloses electronic alignment using signature emissions for backhaul radios.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Pezzlo whose telephone number is (571) 272-3090. The examiner can normally be reached on Monday to Friday from 8:30 AM to 4:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Marsha Banks-Harold, can be reached on (571) 272-7905. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.
or faxed to:
(571) 273-8300
For informal or draft communications, please label "PROPOSED" or "DRAFT"
Hand delivered responses should be brought to:
Jefferson Building
2A15
500 Dulany Street
Alexandria, VA, 22314.
John Pezzlo
8 November  2022
/John Pezzlo/
Primary Examiner, Art Unit 2465